Citation Nr: 1440538	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  11-01 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable evaluation for a residual shell fragment wound of the right hand.

2.  Entitlement to a compensable evaluation for a residual shell fragment wound of the right thigh.

3.  Entitlement to a compensable evaluation for a residual shell fragment wound of the left side of the head.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder, not otherwise specified (NOS).

6.  Entitlement to service connection for diabetes mellitus, type II, to include as due exposure to herbicides.

7.  Entitlement to service connection for a prostate condition, to include prostate cancer, to include as due exposure to herbicides.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

9.  Entitlement to a 10 percent evaluation based upon multiple, noncompensable, service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1967 to October 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2010 and January 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board recognizes that while the Veteran filed a claim for entitlement to service connection for PTSD, there is another psychiatric diagnosis of record.  Specifically, the December 2009 VA examiner diagnosed the Veteran with anxiety disorder, NOS.  Pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), although a claim identifies PTSD without more, it must be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or VA obtains in support of the claim.  The Board therefore finds that the Veteran's claim is not limited solely to PTSD.  Instead, the claim is properly characterized broadly as a claim of service connection for an acquired psychiatric disorder, to include PTSD, as listed on the title page.

The Board has recharacterized the Veteran's service connection claim for prostate cancer more broadly to include any disorder affecting the prostate.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability).

A helpless child claim was raised by the record in a September 2010 statement from the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issues of entitlement service connection for bilateral hearing loss, for an acquired psychiatric disorder, to include PTSD, for a prostate condition, to include prostate cancer, entitlement to a TDIU and entitlement to a 10 percent disability evaluation for multiple noncompensable service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's residual shell fragment wound of the right hand has resulted in a superficial residual scar with a maximum width of .2 cm. and a maximum length of 1.5 cm.; the scar is not painful or unstable nor has it resulted in any disabling effects. 

2.  The Veteran's residual shell fragment wound of the right thigh has resulted in a superficial residual scar measuring less than 39 sq. cm.; the scar is not painful or unstable nor has it resulted in any disabling effects.

3.  The Veteran's residuals of a shell fragment wound of the left side face has not resulted in a visible, disfiguring, painful, or unstable scar, nor has it resulted in any disabling effects.

4.  There is no probative evidence of record indicating the Veteran has diabetes mellitus, type II; thus, there is no current disability due to this condition to attribute to his active military service, to include to his presumed exposure to Agent Orange in Vietnam.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residuals of a shell fragment wound of the right hand have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.118 Diagnostic Codes 7801, 7802, 7804, 7805 (2013).

2.  The criteria for a compensable evaluation for residuals of a shell fragment wound of the right thigh have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.118 Diagnostic Codes 7801, 7802, 7804, 7805 (2013).

3.  The criteria for a compensable evaluation for residuals of shell fragment wounds of the left side of the face have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.118 Diagnostic Codes 7800, 7801, 7802, 7804, 7805 (2013).

4.  The criteria for service connection for diabetes mellitus, type II, including as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and a duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In an increased rating case, VA must inform the veteran that he will need evidence demonstrating a worsening of the condition or increase in the severity of the disability and the effect that the worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279 (Fed. Cir. 2009).

Notice was provided to the Veteran, in December 2009, of the requirements to establish his claim for service connection for diabetes mellitus, type II, on a direct incurrence basis and on a presumptive basis.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, such as medical evidence that shows a diagnosis and earliest symptoms of his disability resulting from exposure to herbicides.  He was also informed that VA would attempt to obtain VA medical records, military records and records from other Federal agencies.  The letter also provided general notice regarding how disability ratings are assigned and how effective dates are assigned.  The December 2009 letter also informed the Veteran that he will need evidence demonstrating a worsening of the condition or increase in the severity his conditions for the increased rating claims and the effect that the worsening has on employment for the claims of residual shell fragment wounds, of the right hand, right thigh and left side of the head.  The December 2009 notice was provided prior to the initial adjudication of the claims.  As the content of the notice letter fully complied with the VCAA requirements, for both service connection and increased rating claims, the Board concludes that VA satisfied its duty to notify the Veteran.

VA satisfied its duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service treatment records, VA medical records and other relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and VA medical records are associated with the claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to his increased rating claims or for service connection for diabetes mellitus, type II. Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claims. 

Additionally, VA satisfied the duty to assist the Veteran by providing a December 2009 VA diabetes mellitus examination and a December 2009 VA scars examination.  The December 2009 VA diabetes mellitus examination report contained sufficient evidence by which to decide the claim, particularly regarding whether the Veteran had a diagnosis of diabetes mellitus, type II.  The December 2009 VA scars examination provided clinical findings necessary to determine if increased ratings for the Veteran's service-connected residual shell fragment wounds, of the right hand, right thigh and left side of the head, were warranted in the context of the rating criteria.  Each December 2009 VA examiner was provided with the claims file, and the Veteran's history and complaints were recorded.  Moreover, neither the Veteran nor his representative have asserted that the Veteran's disabilities at issue have worsened since the December 2009 VA examinations.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993).  As such, both December 2009 VA examination reports are adequate to decide the claims.  

In sum, the Board finds the record as it stands includes adequate evidence to allow the Board to decide the entitlement to service connection for diabetes mellitus, type II and the increased rating claims for residual shell fragment wounds, of the right hand, right thigh and the left side of the head.  Additionally, the Veteran has not identified any relevant evidence that is outstanding.  Thus, VA satisfied its duties to notify and assist the Veteran with these claims.  As such, appellate review may proceed without prejudice to the Veteran. 

II.  Merits of the Claims

Service Connection - Diabetes Mellitus, Type II

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a).  In addition, certain chronic diseases, such as diabetes, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
In addition to the aforementioned principles, if a Veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, certain diseases, such as diabetes mellitus, type II, are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 U.S.C.A. § 1116(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.309(e).  In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii). 

"Service in Vietnam" for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a) (2013).  The Federal Circuit confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii), in Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption. 

The Veteran has not reported, in any statement, which physician or clinician diagnosed him with diabetes mellitus, type II or indicated when he was assessed with such disability.  Nor has the Veteran reported that he has been receiving treatment during the appeal period or proximate to the claim for symptoms or a pathology attributed to diabetes mellitus, type II.  The basis of the claim appears to be an August 2009 letter from Dr. N. O. which indicated the Veteran should be assessed with respect to diabetes mellitus as he was in Vietnam and exposed to Agent Orange

A December 2009 VA diabetes mellitus examination report revealed that the Veteran did not meet the definitional criteria for a diagnosis of diabetes mellitus, type II in terms of glucose values as his glucose values were completely normal.  Moreover, while the December 2009 VA examiner noted review of the August 2009 letter from Dr. N. O., described above, the VA examiner also noted the Veteran himself acknowledged he had been diagnosed with hypertension but had not been diagnosed with diabetes.  Significantly, the Veteran has not challenged the accuracy of the December 2009 VA diabetes mellitus examination report nor has he submitted additional evidence in support of his claim for treatment or a diagnosis of such.  While the Veteran is competent to report what comes to him through his senses (see Layno v. Brown, 6 Vet. App. 465 (1994)), he is not competent to assess a diagnosis of diabetes mellitus, type II.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  However, the Board finds that the Veteran has not demonstrated the medical knowledge or skill to diagnosis himself with a disorder as complex and as diabetes mellitus, type II.  Id. 

The Board may not grant the Veteran service connection, even at a noncompensable level, when the standard for a disability has not been met.  The Board notes that Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. § 1110.  The evidence reflects that the Veteran does not have diagnosis of diabetes mellitus, type II.  In the absence of proof of current disability, the claim of service connection may not be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There has been no finding of a current VA disability for diabetes mellitus type II proximate to or during the pendency of the Veteran's claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). 

As the Veteran does not have a current diagnosis of a disorder or pathology identified as diabetes mellitus, type II, and has not had a diagnosis of a disorder or pathology identified as such at any point during the appeal period or proximate to the claim, it is unnecessary for the Board to reach the question of etiology of any disorder or pathology identified diabetes mellitus, type II.  Additionally, a discussion concerning exposure to herbicides, chronicity and/or continuity of symptomatology is unnecessary.  

For the foregoing reasons, the Board finds that the claim of service connection for diabetes mellitus, type II, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection for diabetes mellitus, type II, the doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings - Residual Shell Fragment Wounds

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2013). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the claimant, as well as the entire history of the disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Where reasonable doubt arises as to the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3 (2013). 

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013). 

The Board has considered whether different ratings for different periods of time, based on the facts found, are warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  Where ratings are assigned in this manner they are referred to as "staged ratings."  Id.

Service connection was granted for scars in an April 1989 rating decision, as follows:  Residuals of shell fragment wound of the right hand, residuals of shell fragment wound of the right thigh, and residual shell fragment wound of the left side of the head.  All were rated as noncompensable under Diagnostic Code 7804.  The scars are the only residuals of the shell fragment wounds to the right hand, right thigh, and left side of the face, and the disability has been rated as scars only.  The Veteran has not asserted any muscle injury, nor does the evidence suggest a muscle injury.  Therefore, the Board will evaluate the residuals of shell fragment wounds based on the rating criteria for scars.

In December 2009, the Veteran was afforded a VA scars examination.
With respect to the scar of the right thigh such was noted to be on the right thigh posteromedial distal aspect.  The etiology of the scar was from a shrapnel fragmentation wound in 1968.  The area of this scar was less that 6 sq. in (39 sq. cm.) and the scar was not painful, was superficial, had no inflammation, no edema and no keloid formation and had no other disabling effects. 

With respect to the residual shell fragment wound left side of the head, there was no scar visible to the naked eye.  There was no skin breakdown over the scar and the Veteran reported no pain.  Moreover, the Veteran alleged that scar was on the right side of his head not the left side but further reported that the scar was no longer visible.  The VA examiner noted there was no distortion or asymmetry.  
With respect to the scar of the right hand, such was noted to be on the right hand dorsal aspect between the base of the second and third digit.  The etiology of the scar was from a shrapnel fragmentation wound in 1968.  There was no skin breakdown over the scar and the Veteran did not report any pain.  The scar had a maximum width of .2 cm. with a maximum length of 1.5 cm. (calculated total area of .3 sq. cm.) and the scar was superficial, had no inflammation, no edema and no keloid formation and had no other disabling effects. 

The Board now turns to a description of the schedular rating criteria for scars and then to application of the criteria to the facts of this case. 

Scars of the head, face or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement are assigned an 80 percent rating.  38 C.F.R. § 4.118 Diagnostic Code 7800 (2013). 

Scars of the head, face or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement are assigned a 50 percent rating.  Id. 

Scars of the head, face or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement are assigned a 30 percent rating.  Id. 

Scars of the head, face or neck with one characteristic of disfigurement are assigned a 10 percent rating.  Id. 

There are eight characteristics of disfigurement for purposes of evaluation under § 4.118, as follows:  Scar 5 or more inches (in.) (13 or more cm.) in length; scar at least one-quarter in. (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square (sq.) in. (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six sq. in. (39 sq. cm.); underlying soft tissue missing in an area exceeding six sq. in. (39 sq. cm.); skin indurated and inflexible in an area exceeding six sq. in. (39 sq. cm.).  Id. at Note 1. 

Scars of other than the head, face or neck that are deep and nonlinear are assigned a ratings based on the area or areas of the scar(s).  Where the area or areas are at least 144 sq. in. (929 sq. cm.) a 40 percent rating is assigned, for area or areas of at least 72 sq. in. (465 sq. cm.) but less than 144 sq. in. (929 sq. cm.) a 30 percent rating is assigned; for area or areas of at least 12 sq. in. (77 sq. cm.) but less than 72 sq. in. (465 sq. cm.) a 20 percent rating is assigned; for area or areas of at least 6 sq. in. (39 sq. cm.) but less than 12 sq. in. (77 sq.cm.) a 10 percent rating is assigned.  38 C.F.R. § 4.118, Diagnostic Code 7801. 

Scars of other than the head, face or neck that are superficial and nonlinear are assigned a 10 percent rating if the area or areas of the scars is 144 sq. in. (929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802. 

Scars that are unstable or painful are assigned ratings based on the number of such scars.  For five or more unstable or painful scars a 30 percent rating is assigned; for three or four unstable or painful scars a 20 percent rating is assigned, and for one or two unstable or painful scars a 10 percent rating is assigned.  38 C.F.R. § 4.118, Diagnostic Code 7804. 

Notes under Diagnostic Code 7804 explains that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar; if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars; scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under Diagnostic Code 7804, when applicable. 

Evaluate any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805. 

As there are no visible scars of the Veteran's head, face, or neck, the preponderance of evidence is against a finding that his shell fragment wound residuals approximate a compensable rating under Diagnostic Code 7800.  Specifically, as noted above, the December 2009 examination report found the scar of the left side of the Veteran's head was not visible.  As noted above, the area of the right thigh scar was less than 39 sq. cm. and the area of the right hand scar was found to be, at most .3 sq. cm.  Therefore, the preponderance of evidence is against a finding that the Veteran's scars approximate the criteria for a compensable rating under Diagnostic Codes 7801 or 7802.  The scars that were found on examination were found to not be unstable or painful, nor has the Veteran alleged such in any statements associated with the claims file.  This significant because Diagnostic Code 7804 requires that a scar be painful on examination to warrant a 10 percent rating, which was not shown, or even alleged, in relation to any of the claims herein on appeal.  Additionally, the December 2009VA examiner expressly found that there were no any disabling effects for any of the residual shell fragment wounds claims herein on appeal; thus, a higher rating via Diagnostic Code 7805 is not warranted.  

The Veteran has not alleged, in statements associated with the claims file, any specific or particular problem with his residual shell fragment wounds such any loss of motion or other symptoms.  Thus, no other rating criteria are for application.  Weighing the December 2009 VA scar examination findings as well as other evidence of record, leads the Board to the conclusion that residuals of the Veteran's shell fragment wounds do not approximate the criteria for a separate compensable rating for any of the claims herein on appeal.  

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b) (2013).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 
22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Here, the manifestations of the Veteran's residual shell fragment wounds are contemplated, both in kind and severity, by the schedular criteria.  The Veteran has not made any specific complaints of pain or other symptoms related to his residual shell fragment wounds, nor were any additional symptoms found on examination.  Nonetheless, the schedule provides for ratings higher than what has been assigned, based scars that are painful and unstable.  Similarly, higher ratings are available if the scars are disfiguring, deep and nonlinear as well other criteria.  Thus, greater disability than that suffered by the Veteran is addressed by the schedular criteria.  Referral for consideration of an extraschedular rating is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Thus, for the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claims for higher schedular evaluations for residuals of shell fragment wounds for any period of time on appeal.  His appeal as to these issues must therefore be denied.  There is no reasonable doubt to be resolved as to these issues.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 53-56.


ORDER

Entitlement to a compensable evaluation for a residual shell fragment wound of the right hand is denied.

Entitlement to a compensable evaluation for a residual shell fragment wound of the right thigh is denied.

Entitlement to a compensable evaluation for a residual shell fragment wound of the left side of the head is denied.

Entitlement to service connection for diabetes mellitus, type II, to include as due exposure to herbicides, is denied.

REMAND

The issues of entitlement to service connection for bilateral hearing loss, for an acquired psychiatric disorder, to include PTSD, for a prostate condition, to include prostate cancer, entitlement to a TDIU and entitlement to a 10 percent disability evaluation for multiple noncompensable service-connected disabilities are remanded for additional development and consideration.

With respect to the claim for service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder, NOS, the Board concludes that the December 2009 and September 2011 VA PTSD examination reports are not adequate for the purpose of adjudicating the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The December 2009 VA examiner provided a diagnosis of anxiety disorder, NOS; however, no opinion was provided as to the etiology of the diagnosed disorder.  Additionally, the September 2011 VA examiner did not reconcile a finding that the Veteran did not suffer from an acquired psychiatric disorder with the December 2009 VA examiner's diagnosis of anxiety disorder, NOS.  Thus, on remand, the Veteran must be afforded a VA psychiatric examination for the purpose of ascertaining the nature and etiology of any acquired psychiatric disorder diagnosed during the pendency of the appeal (including anxiety disorder, NOS), and to obtain an opinion as to whether it is at least as likely as not that any such diagnosed acquired psychiatric disorder, was incurred in or was caused by the Veteran's active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Similarly, with respect to the claim for service connection for bilateral hearing loss, the Board concludes that the January 2010 audiological examination report and August 2011 VA medical opinion are not adequate for the purpose of adjudicating the Veteran's claim.  See Barr, 21 Vet. App. at 311-12.  The January 2010 VA examiner recorded clinical findings of right ear hearing loss but not left ear hearing loss, for VA purposes.  However, the January 2010 VA examiner did not provide a nexus opinion in relation to the Veteran's documented right ear hearing loss.  

An August 2011 VA medical opinion was subsequently obtained, which opined that the Veteran's bilateral hearing loss is not caused by or a result of his military service because his induction and separation examinations were normal, there was no audiological treatment during service, and the long temporal gap between separation and complaints of hearing loss.  However, lack of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Additionally, with respect to the Veteran's left ear, a subsequent November 2010 VA audiology consult documented left ear hearing loss for VA purposes.  

With respect to the claim for service connection for a prostate condition, to include prostate cancer, the Board concludes that the January 2010 VA genitourinary examination report is not adequate for the purpose of adjudicating the Veteran's claim.  See Barr, 21 Vet. App. at 311-12.  The January 2010 VA examiner stated the Veteran did not have prostate cancer or a history of prostate cancer; however, the VA examiner provided a diagnosis of hyperplasia of the prostate but no opinion was provided as to the etiology of the diagnosed disorder.  Thus, on remand, the Veteran must be afforded another VA examination for the purpose of ascertaining the nature and etiology of any prostate condition diagnosed during the pendency of the appeal (including hyperplasia of the prostate), and to obtain an opinion as to whether it is at least as likely as not that any such diagnosed disorder, was incurred in or was caused by the Veteran's active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see also McLendon, 20 Vet. App. at 83.

Additionally, the record reveals the Veteran received surgery for his right ear in 2002; however, it is not clear if this was provided by a VA medical facility or by a private facility.  Specifically, in a November 2010 VA audiology consult, the Veteran reported surgery with respect to his right ear in 2002.  Thus, on remand, send a letter to the Veteran asking him to identify any medical facility or treatment provider related to the 2002 right ear surgery identified in the November 2010 VA audiology consult.  Thereafter, the necessary authorization should be obtained from the Veteran to obtain any additional treatment records, for any identified private provider, or in the alternative, to obtain such records from VA if appropriate, and associate such records with the claims folder.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents. 

The Board also notes that the Veteran receives treatment from the San Juan VA Medical Center (VAMC) in San Juan, Puerto Rico.  Thus, on remand updated treatment records from the San Juan VAMC, and any associated outpatient clinics, from November 2012 to the present, should be obtained and associated with the claims folder.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

Finally, the Veteran's claims of entitlement to a TDIU and entitlement to a 10 percent disability evaluation for multiple noncompensable service-connected disabilities are inextricably intertwined with the claims remanded for further development.  Accordingly, they must be considered together, and thus a decision by the Board on entitlement to a TDIU and entitlement to a 10 percent disability evaluation for multiple noncompensable service-connected disabilities would at this point be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records, since November 2012, from the San Juan VAMC and all associated outpatient clinics, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Send a letter to the Veteran asking him to identify any VA medical facility or private treatment provider, for 2002 surgery on his right ear as referenced in the November 2010 VA audiology consult.  Thereafter, the necessary authorization should be obtained from the Veteran to obtain any additional private treatment records, or in the alternative, if determined to be from a VA facility, obtain the records from the proper source, and associate such records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.
 
3.  Thereafter, schedule the Veteran for a VA psychiatric examination for the purpose of ascertaining the nature and etiology of any acquired psychiatric disorders diagnosed during the pendency or proximate to the appeal.  The entire claims file should be made available for review, to include a complete copy of this remand, and the examination report should reflect that such review occurred.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail. 

With respect to any acquired psychiatric disorder present during or proximate to, the period of this claim, (including anxiety disorder, NOS), the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) such disorder was present in service, was caused by service, or is otherwise related to service. 
The VA examiner should reconcile the diagnosis of anxiety disorder, NOS, contained in the December 2009 VA examination report with the September 2011 VA examination report which did not find the Veteran had an acquired psychiatric disability.  The examiner should provide an explanation as to why each examination report findings differed (for example whether the condition resolved or the diagnosis was made erroneously).

A complete rationale for all opinions expressed must be provided. 

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it.

4.  Schedule the Veteran for a VA examination in order to ascertain the nature and etiology of any right or left ear hearing loss.  The entire claims file should be made available for review, to include a complete copy of this remand, and the examination report should reflect that such review occurred.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail. 

Upon examination of the Veteran and review of the record, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) that hearing loss was present in service, was caused by service, or is otherwise related to service. 

The examiner should consider the effect of hearing loss on occupational and daily functioning of the Veteran.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it

A complete rationale for all opinions expressed must be provided.

5.  Thereafter, schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any prostate disorders diagnosed during the pendency or proximate to the appeal.  The entire claims file should be made available for review, to include a complete copy of this remand, and the examination report should reflect that such review occurred.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail. 

With respect to any prostate disorder present during or proximate to, the period of this claim, (including hyperplasia of the prostate), the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) such disorder was present in service, was caused by service, or is otherwise related to service. 

If hyperplasia of the prostate is not diagnosed, the VA examiner should reconcile such with the January 2010 genitourinary examination report findings.

A complete rationale for all opinions expressed must be provided. 

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it.

6.  The Veteran must be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013). 

7.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal including entitlement to TDIU and entitlement to a 10 percent evaluation based on multiple non-compensable service connected disabilities.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


